McINNIS, Judge.
. The. appeal in this case involves the right of Respondent, R. C. Mahaffey, to hold the office of Alderman of the City of West Monróe, -his commission having been issued by the Governor on -July 30, 1952, to fill an unexpired term of more than one year, and presents for review the identical issues considered and disposed of in the case of State ex rel. Fudickar v. Hislop, La.App., 65 So.2d 390. The views therein expressed are controlling here.
For those reasons, the judgment appealed from is affirmed at the cost of respondent in both courts.